DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
No claim amendments are made in view of applicant’s response filed 4/21/2022.  Claim 7 and 11 are canceled.  Therefore, claims 1-6, 8-10 and 12-21 are currently under examination.
Status of Previous Rejections
All previous rejections have been withdrawn in view of applicant’s persuasive arguments regarding combination of Zhao US 2007/0209739(Zhao) and Park US 4,589,932(Park) in the response filed 9/16/2021.  New rejection is set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao US 2007/0209739(Zhao), and further in view of Timm et al. US 2011/0165437 (Timm).
Zhao teaches a method for producing an Al-Mg-Si alloy product for application in automotive parts, comprising the steps of direct chill casting of a thin slab Al-Mg-Si alloy, followed by a homogenizing treatment, then a cold rolling step into a final gauge, then a solution treatment to dissolve substantially all of the Mg2Si precipitates, then a water quenching step, then an artificial aging step[0019-0043].
Regarding claims 1-6 and 12-20, Zhao’s Al-Mg-Si alloy applies to the claimed Al alloy composition as follows:

Wt%
Instant Claims
Zhao
Si
0.30-0.53
0.30-1.20
Mg
0.50-0.65
0.30-1.00
Cu
0.05-0.24
0.05-0.70
Mn
0.05-0.14
0.05-0.50
Fe
0.05-0.25
0.05-0.50
Ti
Up to 0.15
0.005-0.10
Zn
Up to 0.15
-
Zr
Up to 0.15
0.005-0.40
V
Up to 0.04
-
Cr
Up to 0.04
-
Other elements
Up to 0.10 each Up to 0.30 total
Impurities
Al
Balance
Balance


However, Zhao does not explicitly teach the claimed Mg:Si ratio.
	Timm teaches a 6XXX series aluminum alloy for application as automotive clad sheet product, wherein the core Al alloy of Timm have an alloy composition that reads on the Al alloy composition of Zhao(abstract).  Additionally, Timms teaches that excess Si is detrimental to formability and the Mg and Si contents are balanced to achieve desired strengthening effect and prevent excess Si[0019].
	Regarding claims 1-6 and 12-21, it would have been obvious to one of ordinary skill in the art to have incorporated the balanced amounts (i.e. equal amounts) of Mg and Si as taught by Timm(i.e. Mg:Si=1:1) into the Al-Mg-Si alloy of Zhao in order achieve desired strengthening effect and prevent excess Si as taught by Timm.
Additionally, the Al-Mg-Si alloy composition as taught by Zhao in view of Timm overlap the claimed 6XXX series Al alloy composition.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.  The selection of claimed alloying elements amount ranges from the disclosed range of Zhao in view of Timm would have been obvious to one skilled in the art since Zhao in view of Park teaches the same utilities in their disclosed alloying element amount ranges.
Furthermore, since the process of Zhao in view of Timm uses an Al alloy that is compositionally significantly similar to the claimed Al alloy composition and comprises the same process steps as claimed, one of ordinary skill in the art would have expected that the process of Zhao in view of Timm would have produce an Al alloy having significantly similar properties, such as long-transverse(LT) tensile yield strength and critical fracture stain as claimed.
Regarding claim 21, the solution treatment in the process of Zhao in view of Timm after cold rolling implies the claimed annealing of the rolled product because the solution heat treatment would have happened at a higher temperature than the cold rolling temperature, which would have required annealing of rolled product to solution treatment temperature.
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments in the response filed 4/21/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733